Citation Nr: 1317340	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION
The Veteran had active service from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.

The RO has specifically addressed the issue of entitlement to service connection for PTSD.   However, the record reflects various psychiatric diagnoses, including depressive disorder and anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has recharacterized the claim as indicated on the title page.  

In August 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A copy of the transcript has been associated with the record.

In December 2011, this matter was remanded by the board for further development and adjudication.  

The Board notes that, in addition to the paper file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

In a July 2006 statement, the Veteran appears to claim entitlement to service connection for hearing loss and asbestosis.   These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not reflect that a diagnosis of PTSD at any time during the claims period.

2.  The Veteran's currently diagnosed cognitive disorder not otherwise specified, anxiety disorder, and depression are not etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in July 2005 and June 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In this case, an attachment to the June 2011 letter indicates that notice was provided with respect to the evidence needed to establish a disability rating and effective date (though the attachment is not part of the claims file.)  In any event, as the instant decision denied service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.

In addition, the Board notes that with regard to PTSD, new regulations have been implemented with regard to stressor determinations.  Per the revised regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

In this case, no notice was provided to the Veteran concerning this new regulation.  However, as more fully developed below, the matter of entitlement to service connection for PTSD is denied due to the lack of a diagnosed condition during the appeal period.  As such, notice regarding the stressor element is rendered moot since the stressor element would not serve to establish the claim in the absence of a confirmed diagnosis.

In this regard, the Board notes that, except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  The notice deficiency in this case constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for an acquired psychiatric disorder

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Under the legal framework prior to July 10, 2013, the evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is claiming service connection for PTSD due to his period of service in Korea.  In the record he detailed various stressor events.  First, while his company was on patrol, the two lead men had an unexpected encounter with hostile forces.  The Veteran testified that he feared for his life because he did not have any ammunition.  He also witnessed a fellow serviceman sustain friendly fire during a training exercises in March 1962.  In July 1962, he witnessed a pregnant Korean woman sustain injuries from a booby trapped fence.  Finally, in August 1982, the Veteran witnessed a tank run over another serviceman.  The Veteran testified that he was unsure if any of these people died.  The Board notes that the RO has issued a formal finding that there was insufficient information to corroborate the stressors, with the exception of the friendly fire incident.  Specifically, it was confirmed that Private R.E.B. was killed by non-hostile fire during a training exercise in March 1962 at Fort Chafee, Arkansas.  Accordingly, that stressor, and that stressor only, has been conceded.  Additionally, the Veteran's DD Form 214 demonstrates 1 year, 1 month and 1 day of foreign service and confirms Infantry service.   

The service treatment records include a May 1965 report of medical history reflecting complaints of nervous trouble.  Psychiatric clinical evaluation was within normal limits at that time.  The service treatment records do not reflect any psychiatric treatment, or any further complaints.  The separation examination in December 1965 was clinically normal and the Veteran denied all relevant complaints at that time. 

Post-service VA treatment records demonstrate a diagnosis of PTSD, as well as anxiety, depressive disorder, and dysthymia.  As the Board found that additional stressor verification was required and that no VA examination addressing the etiology of such disorders had been conducted, this matter was remanded in December 2011 for further development.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in November 2012 in connection with his claim.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Instead, he was diagnosed with cognitive disorder, nos; depressive disorder, nos, in partial remission; and anxiety disorder, nos.  The examiner indicated that the cognitive disorder was a separate disorder with later onset and unclear etiology.  The examiner stated that this appeared to have emerged later and was suggestive of emerging dementia.  The Veteran's depressive disorder was indicated to be secondary to multiple factors, including loss of purpose after retirement, various ailments associated with aging, guilt over his own previous actions, and the loss of numerous family and friends.  The anxiety disorder was found to include the reported PTSD symptoms, which were noted to be subclinical for a full diagnosis of PTSD.  

The Veteran's stressors were set out in the report and several were indicated to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  The examiner also noted that the Veteran had a conceded stressor involving a soldier that was killed by friendly fire in Arkansas while training, though it was indicated that this was not the primary stressor that the Veteran described.  The Veteran's medical history and various diagnoses were detailed and it was noted that treatment began in approximately 2001 at the time the Veteran retired.  This treatment primarily related depression and anxiety without mention of PTSD.  These symptoms were indicated to be related to various family stressors and depression about his childhood.  By 2005, the examiner noted that the Veteran had been diagnosed with PTSD with continued treatment.  The examiner stated that, while he saw a history of PTSD diagnoses in the record, this did not appear to be based on a thorough examination of the full record, and that based on further exploration in the examination, there was not sufficient evidence to warrant a diagnosis of PTSD.  

With respect to the other diagnosed psychiatric disorders, the examiner stated that the cognitive disorder was a separate disorder that emerged late in life and was suggestive of emerging dementia.  The examiner stated that this was most likely either vascular dementia or Alzheimer's type dementia, but was not severe enough or impairing enough yet to warrant a full dementia diagnosis.  Therefore, the examiner concluded that this had no relation to the Veteran's military service.  With respect to depression, the examiner stated that this appeared in partial remission since the Veteran was noted to be on a number of medications.  The examiner noted the service treatment report that indicated nervous trouble, but stated that this was rather vague and that there was no specific diagnosis given or follow-up evaluation.  The examiner also noted that the Veteran did not seek treatment for this in the military or in the years afterward until 2001, soon after he retired.  Therefore, the examiner concluded that it appeared most plausible that the depression emerged in response to the lack of activity and numerous life changes immediately following retirement, and had no direct relation to his military service.  Finally, with respect to anxiety disorder, the examiner indicated that there was no treatment for or a diagnosis of this condition in service or after service until approximately 2004 or 2005, right around the time the Veteran first claimed compensation for PTSD.  The examiner found that, given the delayed onset and life course of these symptoms, it was less likely than not that his anxiety disorder directly related to his military service.  The examiner stated that the diagnoses specified in the examination were provided based on a full review of the record, psychological testing, interview of the Veteran and his wife, among other considerations.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for an acquired psychiatric disorder, to include PTSD, cognitive disorder nos, anxiety disorder, and depression. 

With respect to PTSD, the Board notes that the Veteran has been diagnosed with PTSD during his appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the November 2012 VA examiner, after a claims file review and in-person examination, disagreed with these conclusions and found that the Veteran did not meet the full criteria for a diagnosis of PTSD under DSM-IV.  The examiner stated that, while he saw a history of PTSD diagnoses in the record, these did not appear to be based on a thorough examination of the full record, and that based on further exploration in the examination, there was not sufficient evidence to warrant a diagnosis of PTSD.  This November 2012 examination report is deemed to be the most thorough and probative evidence of record with respect to to the question of a PTSD diagnosis.  Thus, the weight of the evidence is against a finding that the Veteran has carried a valid diagnosis of PTSD at any time during the claims period.  Again, in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection is also not warranted for the diagnosed cognitive disorder nos, anxiety disorder, and depression.  While diagnoses were rendered on these disorders, the November 2012 VA examiner, following a claims file review and in-person examination, found that these conditions were not attributable to the Veteran's active service.

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In this case, the Board finds that the opinions of the VA examiner, who examined the Veteran and his claims file in connection with their reports, are most probative in this case.  Indeed, the examiner's conclusions were supported by rationale based on specific facts in the record, such as the absence of in-service complaints and the delayed onset of post-service complaints, which in the case of the depression, tended to coincide with other changes in the Veteran's life.

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that is related to his military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  

							(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include cognitive disorder, nos, anxiety disorder, and depression, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


